Case: 14-60724      Document: 00513125526         Page: 1    Date Filed: 07/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60724
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

SHEKEILA JONES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:13-CR-8-5


Before STEWART, Chief Judge, and DAVIS and DENNIS, Circuit Judges.
PER CURIAM: *
       Shekeila Jones pleaded guilty of conspiring to defraud the United States
in connection with a scheme to create and file false and fraudulent income tax
returns to induce payment of tax refunds by the Department of the Treasury.
Jones was sentenced to a 15-month term of imprisonment and to a three-year
period of supervised release, and she was ordered to make restitution to the
Internal Revenue Service in the amount of $55,660.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60724    Document: 00513125526     Page: 2   Date Filed: 07/22/2015


                                 No. 14-60724

      Jones asserts that the district court erred in overruling her objection to
the probation officer’s calculation of the amount of the loss in determining the
guidelines sentence and restitution amount.        She contends that the loss
amount should not have included $36,600 related to five checks she cashed on
behalf of her coconspirators because she has consistently denied that she knew
that those funds had an illicit source.
      The Government was required to prove the loss amount by
a preponderance of the evidence, and the presentence report generally has
sufficient indicia of reliability to permit the sentencing court to rely on it as
evidence at sentencing. United States v. Ollison, 555 F.3d 152, 164 (5th Cir.
2009). Jones had the burden of presenting rebuttal evidence showing that the
presentence report was materially untrue, inaccurate, or unreliable.
United States v. Rodriguez, 602 F.3d 346, 363 (5th Cir. 2010).
      The district court found that Jones had actual knowledge that the
$36,600 pecuniary loss had resulted from the offense and that Jones’s contrary
assertions were not credible. See U.S.S.G. § 2B1.1, comment. (n.3(A)). We
conclude that those findings are plausible in light of the record as a whole and
that Jones has not shown that the district court clearly erred. See United
States v. Brooks, 681 F.3d 678, 713 (5th Cir. 2012); United States v. Harris, 597
F.3d 242, 250 (5th Cir. 2010). The judgment is AFFIRMED.




                                          2